Citation Nr: 0824976	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-22 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1961 to 
January 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Board notes that the veteran had initiated an appeal with 
a February 2005 denial of service connection for depression 
secondary to service-connected bilateral hearing loss and 
tinnitus, and also for service connection for 
psychiatric/psychological conditions; however, in April 2006, 
the veteran notified the RO that he was withdrawing all his 
appeals except for his claim for an award of a total 
disability evaluation based on individual unemployability due 
to service-connected disability (TDIU).  This withdrawal also 
applies to two issues that were remanded by the Board in 
February 2004.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss and 
tinnitus do not preclude substantially gainful employment; 
the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular  schedular rating standards.  


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2003 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) reporting the results of its review of the issue 
and the text of the relevant portions of the VA regulations.  
The veteran was apprised of the criteria for assigning an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records.  VA has no duty to inform or assist that was unmet.

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2007).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2007) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).
Here, the veteran is currently service connected for 
bilateral hearing loss, and rated as 70 percent disabling, 
and tinnitus, rated as 10 percent disabling.  He is not 
service connected for any other disability.  Therefore, 
because the veteran has a single service-connected disability 
rated at 60 percent or more (bilateral hearing loss at 70 
percent), and is, because of the rating for hearing loss, 
rated at 70 percent or more for two service-connected 
disabilities, he meets the percentage threshold for 
consideration of a total rating under 38 C.F.R. § 4.16(a).  
38 C.F.R. § 4.16(a)(1) (2007).

It is also the policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, whether 
considered under § 4.16(a) or § 4.16(b) the Board must 
evaluate whether there are circumstances in the veteran's 
case, apart from any non-service connected conditions and 
advancing age, which would justify a total rating, based on 
unemployability.  Van Hoose, 4 Vet. App. at 363; see also 
Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 
4 Vet. App. 395 (1993).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The veteran contends that he should be entitled to individual 
unemployability because his bilateral hearing loss and 
tinnitus render him unable to maintain substantially gainful 
employment.  Specifically, the veteran noted that he was 
unable to hear phones, sirens, and could only hear about one 
half of every conversation.  (See Application for increased 
compensation based on unemployability).

In this case, on his application for individual 
unemployability, the veteran stated that he last worked in 
November 2002 as a mail carrier, earning $58,000 a year, and 
noted that he worked 40 hours per week from November 1968 
through November 2002.  

Regarding the severity of the veteran's service-connected 
hearing loss, a December 1997 record noted that the veteran 
had bilateral sensorineural hearing loss of a moderate to 
severe degree, and a February 2005 audiological examination, 
noted moderate to profound sensorineural hearing loss 
bilaterally, with speech discrimination of 32 percent in the 
right ear, and 46 percent in the left ear.  Further, a May 
2002 record noted that the veteran had obtained bilateral 
hearing aids, which he felt did provide some benefit; 
however, it was noted that he still had problems with 
communication; and at an April 2002 VA audiological 
examination, the veteran reported that the situation that 
gave him the greatest difficulty was holding a conversation 
or talking on the telephone.  Records from the Hillside 
Medical Center dated from October 1990 through August 2004, 
include entries dated in October 1990 and April and May of 
1993, noting that the veteran presented complaining of 
decreased hearing in his right ear, which he thought might be 
due to wax buildup, and 1996 entries where the veteran 
presented complaining of a painful left ear, and was 
diagnosed with otitis externa.  

Outpatient treatment records also indicate that the veteran 
has been diagnosed with other non-service connected 
disabilities including dementia, dermatitis, hyperlipidemia, 
benign prostatic hypertrophy, prostatitis, kidney stones, 
urinary frequency, dysuria, hematuria, and left knee pain.

In this case, the evidence of record does not contain a 
medical opinion which suggests that the veteran's service-
connected bilateral hearing loss and tinnitus combine to make 
him unable to follow a substantially gainful occupation.  As 
described above, the medical evidence clearly demonstrates 
that the veteran has experienced difficulty hearing for many 
years, however, at the February 2005 audiological 
examination, the veteran reported that he worked at Boeing 
for three months following discharge from active duty, and 
then worked for the U.S. Postal Service as a letter carrier 
for 34 years.  The record does not contain a medical opinion 
or statement from the veteran's employer suggesting that the 
veteran was forced to retire or terminated as a result of his 
service-connected bilateral hearing loss; nor does the 
evidence suggest that the veteran's loss of hearing acuity 
renders him unemployable.  In addition, regarding his 
educational background, the record shows that the veteran has 
obtained a high school degree, which suggests that he has the 
educational background to obtain employment, despite his 
hearing disability.  Therefore, although the record indicates 
that the veteran's hearing loss would make it difficult for 
him to work at certain jobs, including jobs that entailed 
frequent phone conversations, and oral communication, the 
evidence of record suggests that the veteran has the 
educational background and capability to pursue other forms 
of employment that would not require these types of 
communication skills.  In summary, after factoring in the 
veteran's educational and employment background, the Board 
does not find that either would prevent him from securing or 
following gainful employment.

It is undisputed that, if he was working, his bilateral 
hearing loss would have an adverse effect on employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2007).  Here, the veteran is in receipt of a 70 percent 
rating for his bilateral hearing loss, and a 10 percent 
evaluation for his tinnitus, which is intended to compensate 
him for loss of working time due to his disabilities.  

Further, the evidence does not suggest an unusual disability 
picture, nor does the record suggest that the veteran's 
service-connected bilateral hearing loss has resulted in 
frequent periods of hospitalization.  The problems he 
experiences are specifically contemplated by the rating 
criteria.  Given the lack of evidence showing unusual 
disability that is not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral to 
the VA Central Office for consideration of an extraschedular 
evaluation is not warranted.

In light of the foregoing, the Board finds that award of a 
total rating based on individual unemployability by reason of 
service-connected bilateral hearing loss and tinnitus is not 
warranted.


ORDER

Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


